Case 3:20-cv-00571-MMH-PDB Document 10 Filed 10/05/20 Page 1 of 3 PageID 42




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


KIMBERLY PONCE AND KAREN PONCE,

             Plaintiffs,

v.                                                         NO. 3:20-cv-571-J-34PDB

HF HOLDINGS, INC.,

             Defendant.



                                       Order

      The plaintiffs move to extend the time to serve process and to direct the clerk
to issue an alias summons. Doc. 9.

      On June 9, 2020, the plaintiffs filed the complaint, Doc. 1, and the clerk issued
the summons the next day, Doc. 9. On September 8, 2020—the deadline to serve the
defendant—the plaintiff filed a copy of the summons and the current motion. Doc. 8.
A process server states, “I failed to find HF Holdings Inc C/O Basial Hamdan
Registered Agent or any information to allow further search.” Doc. 8. He adds,
“6/25/2020 11:40 am Attempted 5929 Anno Ave—Parking lot empty—5929 all signage
removed—front part of the office empty could not see past front office.” Doc. 8.

      The plaintiffs explain the process server has previously served the defendant
(presumably in another case) with “significant difficulty.” Doc. 9 at 2. They explain
they could not complete service because the defendant failed to update its business
information, contending that because of the pandemic or some other reason “it is clear
that Defendant is no longer in operation” at the registered agent’s address. Doc. 9 at
2; see Doc. 9-1 (internet printout from the Florida Division of Corporations showing
the registered agent’s address as 5929 Anno Avenue, Orlando, FL 32809). They
Case 3:20-cv-00571-MMH-PDB Document 10 Filed 10/05/20 Page 2 of 3 PageID 43




explain they found another address for the registered agent, Doc. 9 at 2, and attach
a proposed alias summons, Doc. 9-2. They contend they worked diligently to find a
new service address and worked with the process server to determine other methods
of service. Doc. 9 at 3.

         “The court may permit a summons to be amended.” Fed. R. Civ. P. 4(a)(2). “If
a defendant is not served within 90 days after the complaint is filed, the court—on
motion or on its own after notice to the plaintiff—must dismiss the action without
prejudice against that defendant or order that service be made within a specified
time. But if the plaintiff shows good cause for the failure, the court must extend the
time for service for an appropriate period.”

         “Good cause exists ‘only when some outside factor[,] such as reliance on faulty
advice, rather than inadvertence or negligence, prevented service.’” Lepone-Dempsey
v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1281 (11th Cir. 2007). Absent good cause, a
court has discretion to extend the time. Id. Factors in deciding whether to extend the
time include the length and reasons for the delay, the relative hardships of the
parties, receipt of actual notice, the expiration of a statute of limitations, evasion of
service, whether the plaintiff requested an extension from the court due to difficulties
in perfecting service, and the plaintiff’s diligence in pursuing service within the
ninety-day period. Cardenas v. City of Chicago, 646 F.3d 1001, 1006–07 (7th Cir.
2011).

         Based on the circumstances described, the Court grants the motion, Doc. 9,
and, in its discretion, extends the time to serve process to November 6, 2020, and
directs the clerk to issue the proposed amended summons, Doc. 9-2. The Court does




                                            2
Case 3:20-cv-00571-MMH-PDB Document 10 Filed 10/05/20 Page 3 of 3 PageID 44




not address the validity of service in the manner proposed.

      Ordered in Jacksonville, Florida, on October 5, 2020.




c:    Counsel of Record




                                         3
